UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
IN RE:                                                                Chapter 13

MANUEL R. SALAZAR,                                                    CASE NO.: 17-23418-rdd

Debtor.

------------------------------------------------------------------X
        ORDER DETERMINING VALUE OF REAL PROPERTY AND DENYING
       DEBTOR’S MOTION TO AVOID LIEN PUSUANT TO 11 U.S.C. § 1322(b)(2)


        WHEREAS, on September 14, 2017, Manuel R. Salazr (the “Debtor”) filed a voluntary

petition for relief under chapter 13 of the Bankruptcy Code, commencing this chapter 13 case;

and

        WHEREAS, the Debtor owns real property in which he resides, located at 183 Brookdale

Avenue, New Rochelle, NY 10801 (the “Property”);

        WHEREAS, the Property is subject to two mortgages. The first mortgage is held by U.S.

Bank National Association, as Trustee, in trust for the registered holders of Citigroup Mortgage

Loan Trust, Asset-Backed Pass-Through Certificates, Series 2007-AHL3, which is serviced by

Select Portfolio Servicing, Inc., with a claim asserted in the sum of $390,695.95 (Claim No. 16).

The second mortgage is held by Gustavia Home LLC with a claim asserted in the sum of

$226,991.80 (Claim No. 2);

        WHEREAS, the Debtor sought to avoid the junior mortgage lien of Gustavia Home, LLC

pursuant to 11 U.S.C. §§ 506(a) and 1322(b)(2) and his chapter 13 plan by a motion dated

January 9, 2018, attaching an appraisal of the Property of $360,000.00 (the “Motion”);

        WHEREAS, Gustavia Home, LLC filed an objection to the Motion on June 26, 2018,

attaching an appraisal of the property of $520,000.00;
        WHEREAS, to prevail on the Motion, the Debtor must show that the Property does not

have a value in excess of the debt secured by the first mortgage on the Property;

        WHEREAS, to decide the foregoing issue, the Court held a trial on April 23, 2019, at

which it considered the expert testimony of the real estate appraiser for the Debtor and the

appraiser for Gustavia Home, LLC and all related evidence admitted into the record;

        AND, upon the record of the April 23, 2019 trial, including the testimony adduced and

evidence admitted, after due deliberation and for the reasons stated by the Court in its bench

ruling at the conclusion of the trial, the Court having found and concluded that the Property has a

value of $400,000.00;

        NOW THEREFORE, upon the foregoing recitals, which are incorporated as though fully

set forth herein, it is hereby

        ORDERED, ADJUDGED AND DECLARED that the value of the Property is

$400,000.00; and it is further

        ORDERED that Motion accordingly is denied.

Dated: White Plains, New York
       May 9, 2019

                                             /s/ Robert D. Drain___________
                                             United States Bankruptcy Judge




                                                2
